UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8117



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OBADYA HANIFI ABED, a/k/a Beta,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-97-24, CA-01-356-7)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Obadya Hanifi Abed, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Obadya Hanifi Abed seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Abed, Nos. CR-97-24; CA-

01-356-7 (W.D. Va. Oct. 22, 2001); see also Tyler v. Cain,     U.S.

   , 122 S. Ct. 13 (2001); United States v. Sanders, 247 F.3d 139

(4th Cir.), cert. denied,      U.S.     , 122 S. Ct. 573 (2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                 2